t c memo united_states tax_court norman spector and marcia spector petitioners v commissioner of internal revenue respondent lionel ehrenworth and beth ehrenworth petitioners v commissioner of internal revenue respondent docket nos filed date robert j alter and richard j sapinski for petitioners norman spector and marcia spector stephen h skoller and stephen e lampf for petitioners lionel ehrenworth and beth ehrenworth craig connell for respondent these cases were consolidated for trial briefing and opinion memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax as follows norman and marcia spector additions to tax sec sec sec year deficiency a a a b a dollar_figure dollar_figure dollar_figure big_number big_number big_number -- big_number lionel ehrenworth additions to tax sec sec sec year deficiency a a a b a big_number big_number big_number big_number big_number big_number lionel and beth ehrenworth additions to tax_year deficiency sec_6653 sec_6661 big_number big_number sec_6653 applied in fifty percent of the interest due on the portion of the underpayment attributable to negligence petitioners marcia spector and lionel ehrenworth were divorced in petitioners filed cross-motions for partial summary_judgment relating to whether payments made by dr ehrenworth to mrs spector after their divorce were alimony or a property settlement we denied both motions spector v commissioner tcmemo_1994_147 we held that whether a payment is alimony under sec_71 is determined by considering all the facts and circumstances and not solely by reference to how it is characterized by the separation agreement or by reference to state law after concessions the issues for decision are whether payments dr ehrenworth made to mrs spector in and were alimony or a property settlement we hold that they were in part alimony and in part a property settlement whether dr ehrenworth is liable for additions to tax for and for negligence under sec_6653 with respect to claimed dependency_exemption deductions we hold that he is whether the spectors are liable for an addition_to_tax for for negligence under sec_6653 with respect to a claimed dependency_exemption deduction we hold that they are not references to petitioners are to the spectors and the ehrenworths references to mrs spector are to marcia spector references to dr ehrenworth are to lionel ehrenworth unless otherwise indicated section references are to the internal respondent concedes that petitioners are not liable for additions to tax for negligence or substantial_understatement for and for any deficiencies related to the characterization of the payments from dr ehrenworth to mrs spector revenue code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure a background findings_of_fact mrs spector formerly mrs ehrenworth and dr ehrenworth were married in date they had four children richard andrew robert and douglas they filed cross-motions for divorce around mrs spector and dr ehrenworth settled the property distribution and alimony issues at a conference before the superior court of new jersey chancery division essex county on date dr ehrenworth earned a large amount of income while he was married to mrs spector she earned little or no income during those years the ehrenworths lived in new jersey and the spectors lived in california when they filed their petitions b the property settlement on date mrs spector and dr ehrenworth signed a property settlement and support agreement the support agreement in it among other things mrs spector waived all rights she had to any interest in dr ehrenworth's pension fund and medical practice she also conveyed by deed any interest she had in a medical building and any rights she had to shares in the phoenix corp the phoenix corp is an inactive company that has never had any assets dr ehrenworth agreed to pay mrs spector dollar_figure on date and dollar_figure by date for certain objects of art dr ehrenworth agreed to pay dollar_figure per year to support richard and andrew until they began their post- high-school education or were emancipated at the time of the settlement richard wa sec_11 and andrew wa sec_15 dr ehrenworth agreed to pay mrs spector dollar_figure per week for years regardless of mrs spector's financial circumstances income or health and regardless of whether dr ehrenworth's or mrs spector's financial circumstances changed they agreed that the payments would cease if mrs spector died but not if she remarried their support agreement stated that these payments were alimony mrs spector agreed to maintain a life_insurance_policy on the life of dr ehrenworth which had a face value of dollar_figure if dr ehrenworth died before making all the weekly payments to mrs spector he agreed that his estate would pay the balance less the insurance proceeds mrs spector received the weekly payments provision was the only provision for support in the support agreement dr ehrenworth and mrs spector negotiated the division of their marital assets they then used the weekly payments both to achieve an acceptable division of their marital assets and to provide support for mrs spector mrs spector and dr ehrenworth were divorced on date the judgment of divorce provided that the property settlement and support agreement dated date a copy of which is attached hereto which property settlement and support agreement was voluntarily entered into by the parties and reduced to writing to memorialize the parties' prior oral property settlement and support agreement dated date be and the same is incorporated but not merged in the within judgment c payments to mrs spector dr ehrenworth made the payments on fridays at mrs spector’s request so that she could plan her week mrs spector married norman spector on date after that time dr ehrenworth stopped paying mrs spector the dollar_figure per week on date mrs spector filed a motion in new jersey superior court to compel dr ehrenworth to continue paying dollar_figure per week to her dr ehrenworth filed a cross-motion to terminate these payments and to vacate arrearages he argued that the payments were alimony and that mrs spector could not continue to recover alimony under n j stat ann sec_2a because she had remarried n j stat ann sec_2a provides if after the judgment of divorce the wife shall remarry the court shall not make any order as to the alimony of such wife except that upon application of the former husband on notice and on proof of the marriage of the former wife after the judgment of divorce the court shall modify any order or judgment as to the alimony of the former wife by vacating and annulling any and all provisions in any such order or judgment or both directing the payment of money for the support of the former wife in new jersey revised the statute to be gender neutral among other things on date mrs spector filed a certification in support of her motion to compel dr ehrenworth to make the weekly payments in which she referred to the payments as alimony on date mrs spector filed a second certification in which she referred to the weekly payments as alimony on date mrs spector filed a third certification in which she referred to the weekly payments as support the judge who had handled the divorce case and conducted the settlement negotiations decided the motions he granted mrs spector's motion dr ehrenworth appealed on date the appellate division of the superior court affirmed the lower court's ruling ehrenworth v ehrenworth n j super a 2d app div the appellate division stated the new jersey statute is intended to provide that if the court has awarded alimony then upon the wife's remarriage the alimony must cease we see no reason in public policy why the agreement should not be enforced the parties voluntarily agreed upon its terms in proceedings of the greatest formality if the payments were to be treated by the parties as installments on a fixed obligation as opposed to alimony it cannot be doubted that dr ehrenworth would be denied relief since the new jersey statute deals only with alimony we do not see why the fact that for perceived tax advantages the parties preferred to call the payments alimony should have a bearing on the outcome of this litigation enforcement of the new jersey statute in the circumstances of this case would work an unconscionable result relieving dr ehrenworth of his freely bargained-for obligation and depriving plaintiff of the benefit for which she negotiated in negotiating this agreement mrs spector thereby forewent the possibility of obtaining other consideration from dr ehrenworth id pincite a 2d pincite fn ref omitted dr ehrenworth paid mrs spector dollar_figure in and dollar_figure in in accordance with the support agreement in dr ehrenworth paid dollar_figure dollar_figure per week for weeks dr ehrenworth deducted the payments from his gross_income for the years in issue mrs spector did not include the payments in her gross_income d exemptions the spectors claimed exemptions for robert andrew and richard in and for richard in dr ehrenworth claimed exemptions for robert andrew and richard in and the ehrenworths claimed an exemption for richard in mrs spector had custody of robert andrew and richard after her divorce from dr ehrenworth the support agreement states that dr ehrenworth may claim douglas and richard as exemptions and mrs spector may claim andrew and robert as exemptions the parties agree that petitioners the spectors and the ehrenworths may not claim an exemption for robert for the years in dispute that the spectors may claim an exemption for andrew for and that dr ehrenworth may not claim an exemption for andrew for or dr ehrenworth did not establish that he provided more than dollar_figure to support richard in or the parties also agree that the spectors and not dr ehrenworth or the ehrenworths may claim an exemption for richard for and because dr ehrenworth did not establish that he provided the requisite amount of support for richard in those years dr ehrenworth's attorney irving tobin explained the support agreement to dr ehrenworth dr ehrenworth understood that he agreed not to claim andrew and robert as exemptions the spectors supported andrew in and richard in and the spectors provided dollar_figure to support robert in dollar_figure in and dollar_figure in opinion a whether payments from dr ehrenworth to mrs spector were alimony introduction the first issue for decision is whether payments from dr ehrenworth to mrs spector in and were alimony or a property settlement a former spouse must include in gross_income periodic_payments received as alimony or separate_maintenance sec_71 50_tc_865 sec_71 provides decree of divorce or separate_maintenance -- if a wife is divorced or legally_separated from her husband under a decree of divorce or of separate_maintenance the wife's gross_income includes periodic_payments whether or not made at regular intervals received after such decree in discharge of or attributable to property transferred in trust or otherwise in discharge of a legal_obligation which because of the marital or family relationship is imposed on or incurred by the husband under the decree continued affd 415_f2d_310 4th cir payments which are a property settlement are not taxable to the recipient under sec_71 estate of 208_f2d_349 3d cir affg in part and revg in part a memorandum opinion of this court dated date 82_tc_128 50_tc_522 a taxpayer may deduct amounts paid to a former spouse if those payments are includable in the former spouse's gross_income under sec_71 sec_215 yoakum v commissioner supra if the payments in these cases are alimony then dr ehrenworth may deduct the payments under sec_215 and mrs spector must include the amounts in income under sec_61 however if the payments are a property settlement dr ehrenworth may not deduct them and mrs spector need not include them in income continued or under a written instrument incident to such divorce or separation sec_71 and sec_215 were amended by the deficit_reduction_act_of_1984 publaw_98_369 and b 98_stat_795 the amendments apply to divorce or separation instruments executed after date and instruments modified on or after date if the modification provides that the amendments govern mrs spector and dr ehrenworth were divorced in the record does not indicate that they amended the separation agreement or the divorce decree to provide that the amendments govern thus the amendments to sec_71 and sec_215 do not apply here contentions of the parties dr ehrenworth argues that the payments are alimony because the agreement said the payments were alimony and the new jersey courts enforced the agreement he points out that the agreement does not say that the payments ceased being alimony when mrs spector remarried mrs spector argues that the postremarriage weekly payments are not alimony for tax purposes because under new jersey law courts may not order alimony to be paid after the remarriage of the recipient of the payments n j stat ann sec_2a respondent argues that we should allocate the payments between alimony and a property settlement dr ehrenworth testified that the marital estate was worth about dollar_figure million and that he received about percent of the estate without considering the weekly payments respondent contends that dr ehrenworth received about dollar_figure the difference between dollar_figure million percent of the marital assets and dollar_figure percent more than mrs spector respondent points out that to equally divide the assets dr ehrenworth would have had to pay mrs spector half of the excess he received ie dollar_figure under the agreement the weekly payments totaled dollar_figure dollar_figure week time sec_52 weeks time sec_12 years respondent argues that we should allocate about percent dollar_figure dollar_figure of the weekly payments to property settlement and percent to alimony the nature of the payments in deciding the character of an award in a divorce or separation decree great weight is given to the language and structure of the decree 749_f2d_11 6th cir affg tcmemo_1983_278 the decision whether payments are in the nature of support or a property settlement however is not controlled by the labels assigned to the payments by the court in the divorce decree or by the parties in their agreement but instead depends on all of the facts and circumstances yoakum v commissioner supra pincite 77_tc_1275 73_tc_921 affd 710_f2d_607 10th cir 60_tc_685 affd without published opinion 511_f2d_1393 3d cir in deciding whether payments are a property settlement or alimony we have considered whether a the recipient surrendered valuable property rights in exchange for the payments b the parties intended the payments to effect a division of their assets c the amount of the payments plus the sec_71 which applies to divorce instruments executed before designates certain payments which are made over a period of more than years as periodic and thus taxable to the recipient to the extent of percent of the principal sum dr ehrenworth made payments to mrs spector for years under the terms of the agreement respondent did not argue and we do not address the applicability of that section other_property awarded to the recipient equals approximately one- half of the property accumulated by the parties during marriage d the payments are fixed in amount and not subject_to contingencies such as the death or remarriage of the recipient e the payments are secured f the needs of the recipient were taken into consideration in determining the amount of the payments g the payments are related to the obligor's income h there is a separate provision for support elsewhere in the agreements and i the state court characterized the payments as alimony or a property settlement 649_f2d_768 10th cir affg tcmemo_1979_237 77_tc_1275 75_tc_405 a whether mrs spector surrendered valuable property rights mrs spector argues that she surrendered valuable property rights in dr ehrenworth's pension dr ehrenworth's medical practice the couple's art collection the medical building the phoenix corp and the home dr ehrenworth built in watchung new jersey in exchange for the weekly payments we disagree that she surrendered those rights in exchange for the weekly payments both spouses surrendered rights to marital assets when they settled the property issues they used the weekly payments both to achieve an acceptable division of their marital assets and to provide support for mrs spector however the record does not show that mrs spector surrendered property rights in exchange for the payments mrs spector claims that various assets were improperly included or excluded from the division of their marital assets we think her argument misses the mark we do not decide here whether the assets were equally divided we only consider what dr ehrenworth and mrs spector intended when they negotiated the property settlement and weekly payments mrs spector contends that dr ehrenworth conceded that she surrendered property rights in the marital estate in exchange for the weekly payments we disagree dr ehrenworth merely acknowledged that she surrendered rights to property in exchange for his agreement that the payments would continue even if she remarried we conclude that mrs spector did not surrender valuable property rights in exchange for the weekly payments this factor favors treating the payments as alimony b whether mrs spector and dr ehrenworth intended the payments to effect a division of their assets mrs spector argues that she and dr ehrenworth intended that the weekly payments would result in an equal division of the marital property she argues that without the weekly payments she would have received less than one-half of the marital property she contends that she agreed to receive the payments for years to complete the equitable distribution of the marital estate and because of dr ehrenworth's liquidity problems dr ehrenworth maintains that he and mrs spector split the marital assets almost equally without considering the weekly payments the record contains little evidence of the total value of the marital estate except for the artwork which was appraised by sotheby parke bernet in date and the cash payments to mrs spector the values of marital assets stated at trial are unsupported by documentary_evidence for example mrs spector received the marital home but there is no credible_evidence of its value at the time she and dr ehrenworth divorced also in estimating the value of the home dr ehrenworth did not consider the mortgage on the home which mrs spector assumed similarly under the agreement dr ehrenworth and mrs spector each kept jewelry but there is no evidence of its value dr ehrenworth and mrs spector's testimony concerning the division of the marital assets was contradictory tobin testified that they split their assets equally but he stated that the division of assets did not include dr ehrenworth's medical practice dr ehrenworth testified that he got about percent of the marital estate we treat this as his concession that he received percent of the marital assets however mrs spector has not proven that she got less than percent of the marital estate this factor is neutral c whether the weekly payments and other_property awarded to mrs spector equaled one-half of the marital estate as discussed in paragraph a-3-a dr ehrenworth and mrs spector used the weekly payments to achieve an acceptable division of their marital assets and to provide support for mrs spector the record shows that mrs spector received somewhat more than one-half of the marital estate in the form of the weekly payments and other marital property awarded to her this factor is neutral d whether the weekly payments were fixed in amount and subject_to contingencies the payments were fixed in amount and duration under new jersey law alimony is generally subject_to review and modification on a showing of changed circumstances n j stat ann sec_2a lepis v lepis n j a 2d the agreement required dr ehrenworth to pay mrs spector dollar_figure per week for years whether or not dr ehrenworth's or mrs spector's financial circumstances changed the payments were not contingent on mrs spector's not remarrying although they would cease if mrs spector died see n j stat ann sec_2a alimony stops on remarriage mrs spector points out that the payments were contingent only on her staying alive during the payment period she argues that her death is not a significant contingency and that she agreed that the payments would end when she died because her estate and dr ehrenworth's estate would go to their sons we disagree mrs spector had no guarantee that if she died while the weekly payments were being made dr ehrenworth would leave anything to their sons we think her death is a significant contingency the fact that the payments continued after mrs spector remarried favors treating them as a property settlement in contrast the fact that the payments were to stop if she died favors treating them as alimony this factor is neutral e whether the payments were secured the payments were secured_by a dollar_figure life_insurance_policy on the life of dr ehrenworth mrs spector paid the premiums on the policy if dr ehrenworth died before making all of the weekly payments the insurance proceeds would be credited against the remaining payments and his estate would pay the balance if any thus dr ehrenworth provided no security for the majority of the payments this factor is neutral f whether mrs spector’s needs were considered in fixing the amount of the payments mrs spector argues that the payments were unrelated to her financial needs and points out that the payments were not adjustable based on any change in the cost of living or change in her financial circumstances we disagree during the divorce proceedings mrs spector's lawyer told the court that the settlement was based in part on mrs spector's needs dr ehrenworth points out that he made the payments on fridays at mrs spector's request so that she could plan her week mrs spector stated in the certification she filed to compel dr ehrenworth to make the payments after her remarriage that she needed the money to pay her bills we think dr ehrenworth and mrs spector considered mrs spector's needs in fixing the payments this factor favors treating the payments as alimony g whether payments were related to dr ehrenworth’s income the record does not establish whether the payments were related to dr ehrenworth's income tobin said dr ehrenworth and mrs spector considered dr ehrenworth's income but he did not say that his income related to the amount of the payments the payments were not adjustable based on changes in dr ehrenworth's financial circumstances this factor is neutral h whether there was a separate provision for support mrs spector points out that the agreement contains a separate provision for child_support she admits however that the weekly payments provision is the only provision in the agreement for her support mrs spector argues that dr ehrenworth's obligation under state law to support her terminated when she remarried she argues that she and dr ehrenworth agreed that her right to receive postremarriage payments was part of their property settlement and not alimony for tax purposes the fact that the agreement contains no provision for the support of mrs spector other than the weekly payments favors treating the payments as alimony if a former spouse agrees to pay alimony after his or her spouse remarries and the agreement is enforced under state law then the fact that courts in that state may not order postremarriage alimony absent such an agreement does not in itself determine whether the payments are treated as alimony for federal_income_tax purposes 335_f2d_841 5th cir 81_tc_112 44_tc_709 13_tc_361 7_tc_700 spector v commissioner tcmemo_1994_147 i how the state court characterized the payments the superior court of new jersey characterized the payments as alimony because mrs spector and dr ehrenworth agreed that the payments were alimony this favors treating them as alimony mrs spector points out that in ehrenworth v ehrenworth n j super a 2d app div the appellate division of the superior court analogized the payments to installments on a fixed obligation and stated that the fact that the parties called the payments alimony should not affect whether the obligation to pay survives mrs spector's remarriage the court noted that to deny enforcement of the postremarriage payments would deprive mrs spector of benefits for which she negotiated and for which she forwent other possible consideration id pincite a 2d pincite mrs spector argues that the forgone consideration to which the appellate court was referring was the property rights she surrendered as part of the divorce agreement we disagree the appellate court enforced dr ehrenworth’s obligation to make the alimony payments and held that n j stat ann sec_2a does not preclude a husband and wife from agreeing that the obligation to pay alimony may survive the wife's remarriage id pincite a 2d pincite further the appellate court expressly declined to characterize the payments for tax purposes id pincite a 2d pincite mrs spector argues that the fact that n j stat ann sec_2a prohibits courts from ordering alimony after the remarriage of the recipient suggests that she and dr ehrenworth viewed the payments as a property settlement she also contends that because she received a significant amount of assets in the division of the marital property she would not have received as large an award of alimony as the weekly payments to which she and dr ehrenworth agreed lavene v lavene n j super a 2d ch div turner v turner n j super a 2d ch div esposito v esposito n j super a 2d app div mrs spector argues that if she and dr ehrenworth had not reached an agreement the new jersey court would have awarded a substantial amount of assets to her and would have required her to use the income from those assets for her support before considering any award of alimony she contends that the court would have significantly reduced any award of alimony because of the large amount of assets awarded her we disagree although we do not speculate about how much alimony the new jersey court would have awarded we think the new jersey court would have considered that mrs spector earned little income and dr ehrenworth earned significant income during the marriage that she did not work outside the home during the marriage and that they were married for nearly years this suggests that mrs spector was entitled to receive alimony see lavene v lavene supra turner v turner supra esposito v esposito supra mrs spector argues that dr ehrenworth agreed that he would not claim the deduction for alimony after she remarried she points out that judge freedman of the superior court told dr ehrenworth that he would lose the alimony deduction if mrs spector remarried and that dr ehrenworth understood this notwithstanding that conversation dr ehrenworth did not agree in writing that the payments ceased to be alimony for tax purposes if mrs spector remarried we think the fact that the divorce agreement does not say that the payments are alimony only until mrs spector remarries and instead refers to the entire payment term as the year alimony period shows that dr ehrenworth and mrs spector did not agree that payments would cease to be alimony when mrs spector remarried this factor favors treating the payments as alimony conclusion judge freedman believed that dr ehrenworth and mrs spector intended for the payments to be in part for alimony and in part a property settlement we agree as discussed in paragraph a-2 respondent argues that the payments should be allocated percent to alimony and percent to a property settlement we agree see 55_tc_720 court found a factual basis for allocating part of payment to alimony and part to property settlement upon consideration of the divorce judgment the intent of dr ehrenworth and mrs spector when the judgment was entered mrs spector's many references to the payments as alimony dr ehrenworth's concessions that he received percent of the marital estate and that the marital estate was worth dollar_figure million and the factors listed above we conclude that the weekly payments were percent alimony and percent property settlement b additions to tax negligence negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 85_tc_934 petitioners must show that they acted reasonably and exercised due care in claiming exemptions for the ehrenworth children neely v commissioner supra dr ehrenworth did not establish that he provided more than dollar_figure to support richard for the years in issue generally a parent may claim an exemption for a child for whom he or she has provided more than half of the support sec_151 and sec_152 the exemption for a child whose parents are divorced is allocated between the parents under sec_152 the noncustodial_parent of a child who has the right to claim the child as a dependent under a divorce decree or written_agreement executed before and who provides at least dollar_figure in annual support for the child is treated as providing more than half of the child's support for purposes of claiming the child as a dependent sec_152 respondent determined that dr ehrenworth negligently claimed exemptions for andrew and robert for and we agree we believe that it was not reasonable for dr ehrenworth to believe that he could claim exemptions for robert and andrew for and because he did not have custody of them and the agreement did not allow him to claim these exemptions dr ehrenworth does not argue that he had reasonable_cause for claiming exemptions for robert and andrew we treat this as his concession of this issue we find that dr ehrenworth was negligent with respect to the issue of whether he was entitled to claim exemptions on his and tax returns respondent also determined that mrs spector negligently claimed an exemption for robert for because she did not show that she provided more than dollar_figure of support for him in we disagree although she did not establish that she provided more than dollar_figure to support robert in she showed that she provided more than dollar_figure to support him in and she claimed the exemption in good_faith we find that mrs spector was not negligent in claiming an exemption for robert for substantial_understatement_of_income_tax respondent determined that petitioners were liable for additions to tax for substantial_understatement_of_income_tax under sec_6661 for and respondent conceded that petitioners are not liable for the additions to tax for substantial_understatement for and for any deficiencies related to the characterization of the payments from dr ehrenworth to mrs spector respondent did not waive the sec_6661 additions to tax relating to the exemption issue the tax related to the exemption issue will not exceed dollar_figure so the sec_6661 additions will not apply to reflect concessions and the foregoing decisions will be entered under rule
